 



Exhibit 10.2
October 20, 2006
ProQuest Company
777 Eisenhower Parkway
Ann Arbor, Michigan 48106-1346

Re:   Waiver and Omnibus Amendment Agreement dated as of May 2, 2006 (the
“Waiver”) among ProQuest Company, a Delaware corporation (the “Company”), the
subsidiary guarantors party thereto, the Noteholders party thereto, the Bank
Lenders party thereto, the 2006 Lenders party thereto, LaSalle Bank Midwest
National Association, as Administrative Agent for the Bank Lenders, and LaSalle
Bank Midwest National Association, as Collateral Agent.

Gentlemen:
     The Company has requested the financing and modifications to the Waiver as
described in the attached Waiver Extension Term Sheet (the “Term Sheet”). The
undersigned hereby confirms its commitment to agree to provide the financing (in
the percentage set forth opposite its name of the Superpriority Commitments) and
make the modifications to the Waiver as described in the Term Sheet, subject
only to (a) the preparation, execution and delivery of a reasonably acceptable
amendment and other loan documents incorporating substantially the terms and the
conditions outlined in the Term Sheet on or before November 30, 2006 and
(b) there being no material adverse change in the business, assets, liabilities,
properties, condition (financial or otherwise) or results of operations of the
Company and its subsidiaries on a consolidated basis since the date hereof (as
disclosed to the undersigned by the Company as of the date hereof).
[Remainder of page intentionally left blank. Next page is signature page.]

 



--------------------------------------------------------------------------------



 



Very truly yours,

         
[Lender]
    [        ] %

         
By:
       
 
        Name:       Title:      

[Signature Page to Commitment Letter]

 



--------------------------------------------------------------------------------



 



October 20, 2006
ProQuest Company
777 Eisenhower Parkway
Ann Arbor, Michigan 48106-1346

Re:   Waiver and Omnibus Amendment Agreement dated as of May 2, 2006 (the
“Waiver”) among ProQuest Company, a Delaware corporation (the “Company”), the
subsidiary guarantors party thereto, the Noteholders party thereto, the Bank
Lenders party thereto, the 2006 Lenders party thereto, LaSalle Bank Midwest
National Association, as Administrative Agent for the Bank Lenders, and LaSalle
Bank Midwest National Association, as Collateral Agent.

Gentlemen:
     The Company has requested the financing and modifications to the Waiver as
described in the attached Waiver Extension Term Sheet (the “Term Sheet”). The
undersigned hereby confirms its commitment to agree to provide the modifications
to the Waiver as described in the Term Sheet, subject only to (a) the
preparation, execution and delivery of a reasonably acceptable amendment and
other loan documents incorporating substantially the terms and the conditions
outlined in the Term Sheet on or before November 30, 2006 and (b) there being no
material adverse change in the business, assets, liabilities, properties,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries on a consolidated basis since the date hereof (as disclosed to
the undersigned by the Company as of the date hereof).
[Remainder of page intentionally left blank. Next page is signature page.]

 



--------------------------------------------------------------------------------



 



Very truly yours,

         
[Lender]
       

         
By:
       
 
        Name:       Title:      

[Signature Page to Commitment Letter]

 



--------------------------------------------------------------------------------



 



October 19, 2006
LaSalle Bank Midwest National Association, as Administrative Agent
2600 W. Big Beaver Road
Troy, MI 48084
ProQuest Company
777 Eisenhower Parkway
Ann Arbor, Michigan 48106-1346
Re: Waiver and Omnibus Amendment Agreement dated as of May 2, 2006 (the
“Waiver”) among ProQuest Company, a Delaware corporation (the “Company”), the
subsidiary guarantors party thereto, the Noteholders party thereto, the Bank
Lenders party thereto, the 2006 Lenders party thereto, LaSalle Bank Midwest
National Association, as Administrative Agent for the Bank Lenders, and LaSalle
Bank Midwest National Association, as Collateral Agent.
Gentlemen:
     The Company has requested the financing and modifications to the Waiver as
described in the attached Waiver Extension Term Sheet (the “Term Sheet”). The
undersigned hereby confirms its commitment to agree to provide the financing and
make the modifications to the Waiver as described in the Term Sheet, subject
only to (a) the preparation, execution and delivery of a reasonably acceptable
amendment and other loan documents incorporating substantially the terms and the
conditions outlined in the Term Sheet on or before November 30, 2006 and
(b) there being no material adverse change in the business, assets, liabilities,
properties, condition (financial or otherwise) or results of operations of the
Company and its subsidiaries on a consolidated basis since the date hereof (as
disclosed to the undersigned by the Company as of the date hereof). The
undersigned has, independently and without reliance upon the Administrative
Agent and based on such documents and information as it has deemed appropriate,
made its own decision to enter deliver this letter.
Very truly yours,
Bank Lender Name:

         
By:
       
 
       
 
        Title:      

 



--------------------------------------------------------------------------------



 



Confidential Discussion Term Sheet   ProQuest Company

PROQUEST COMPANY
WAIVER EXTENSION TERM SHEET
DRAFT FOR SETTLEMENT DISCUSSION PURPOSES ONLY
October 2006
This term sheet is not intended to be, and shall not be construed as, a
commitment by any party to enter into the transactions described below, nor as
an offer to purchase or sell any security described herein. This term sheet has
not been approved by the Creditors, the Administrative Agent or the Collateral
Agent, and does not set forth all material terms of a possible transaction, but
is intended merely to facilitate settlement discussions. All terms of this
proposed term sheet remain subject to change. No legally binding obligation of
any party will arise unless and until definitive documentation is executed. This
term sheet is provided as a settlement document in furtherance of settlement
discussions. Accordingly, this term sheet is entitled to protection from
disclosure or use in any evidentiary proceeding pursuant to Federal Rule of
Evidence 408 or any other applicable rule of evidence. This term sheet does not
constitute a solicitation of votes for a plan of reorganization.
The following outlines the modifications to be implemented under an amendment
(the “Waiver Amendment”) as discussed among the parties to the Waiver and
Omnibus Amendment Agreement dated as of May 2, 2006 (the “Waiver”) among
ProQuest Company, a Delaware corporation (the “Company”), the subsidiary
guarantors party thereto, the Noteholders party thereto, the Bank Lenders party
thereto, the 2006 Lenders party thereto, and LaSalle Bank Midwest National
Association, as Collateral Agent.
1. Consent to the sale of the PBS Business Unit. The Creditor Parties consent to
the sale of the PBS Business Unit (the “PBS Sale”) subject to the each of the
following conditions:

  a)   Minimum gross proceeds of $480,727,000 (the “Minimum Gross Proceeds”;
please note that this amount has been reduced because the line item below for
monetized assets of $19,150,000 (which line item reduced the amount of the
Minimum Gross Proceeds used to pay the debt owed to the Creditors) has been
eliminated, as those liabilities will be assumed by the buyer).     b)   Minimum
net proceeds (i.e., the amount applied as payments on the 2002 Note Agreement,
the 2005 Note Agreement and the 2005 Credit Agreement) equal to the Minimum
Gross Proceeds minus the Permitted Payments, as defined below (the “Minimum Net
Proceeds”).     c)   PBS Sale closed and debt of the Creditors paid down pro
rata by the Minimum Net Proceeds on or before December 31, 2006.     d)   Other
terms of the PBS Sale reasonably satisfactory to the Required Creditor Group.  
  e)   PBS Sale proceeds shall not be used for any purpose other than payments
on the 2002 Note Agreement, the 2005 Note Agreement and the 2005 Credit
Agreement and the following purposes (collectively, the “Permitted Payments”) as
proposed by the Company, and will not exceed the amount listed below by the
Company for each such purpose:

                  i)  
Investment banker fees:
  $ 7,500,000   ii)  
Transaction costs (legal and other closing fees ):
  $ 4,000,000 * iii)  
Transfer to I&L UK to cover existing overdrafts and required working capital
  $ 8,000,000   iv)  
Amounts to resolve UK pension issues:
  $ 5,600,000  

              Page 1   October, 2006

 



--------------------------------------------------------------------------------



 



Confidential Discussion Term Sheet   ProQuest Company

                  v)  
Retirement benefit plan obligation to PBS employees
  $ 3,100,000   vi)  
PBS annual bonus
  $ 2,500,000   vii)  
Quarterly sales bonuses
  $ 300,000   viii)  
Transaction sales incentives bonuses
  $ 1,500,000          
Total:
  $ 32,500,000  

 

*   Such amount is a cap on transaction costs; only actual documented
transactional costs shall be included in Permitted Payments.

2. Waiver Period Extension. The conditions to be satisfied to extend the Waiver
Period past November 30, 2006 in Section 2(c) of the Waiver shall be waived and
the Outside Waiver Termination Date shall be extended to March 15, 2007. All
other terms of Section 2(b)(ii) of the Waiver continue in full force and effect.
To extend the Waiver Period beyond March 15, 2007, requires the written consent
of each Creditor.
3. Superpriority Facility. The Superpriority Commitments and Superpriority
Advances will be modified as follows:

  a)   Superpriority Commitments will be provided to the Company for the period
from the closing of the Waiver Amendment until March 15, 2007 in the following
amounts:

                  i)  
Waiver Amendment closing through December 31, 2006
  $ 0   ii)  
January 1, 2007 through January 31, 2007
  $ 14,999,000   iii)  
February 1, 2007 through February 28, 2007
  $ 20,319,000   iv)  
March 1, 2007 to but excluding March 15, 2007
  $ 34,304,000 *

 

*   The Superpriority Advances will not be permitted to exceed $20,319,000 at
any time after February 28, 2007 unless, on or before February 28, 2007, the
Company shall deliver the items described in Sections 6(e) and (f) below.

  b)   The Bank Lenders as a group shall be responsible for providing their pro
rata share of the Superpriority Commitments and certain of the 2006 Lenders as a
group shall be responsible for providing their pro rata share of the
Superpriority Commitments, with such pro rata share of the Bank Lenders based on
the Bank Lender’s share of the aggregate amount of the existing Notes and the
Existing Bank Advances and such pro rata share of such 2006 Lenders based on the
Noteholders’ share of the aggregate amount of the existing Notes and the
Existing Bank Advances. The procedures for providing the Superpriority
Commitments and Superpriority Advances shall be reasonably acceptable to the
Company and the Required Creditor Group and similar to the procedures and terms
previously applicable; without limiting the foregoing, it is agreed that a
reasonable fee shall be provided to each agent.     c)   In addition to other
conditions, Superpriority Advances by the Bank Lender (“Bank Superpriority
Advances”) will not be made if the Administrative Agent receives written notice
of default under the Waiver from any Creditor at least one business day prior to
the date such Bank Superpriority Advances are to be made and such default has
not been waived in writing by the Required Creditor Group, provided that Bank
Superpriority Advances not to exceed $5,000,000 of the amount of the Bank
Superpriority Commitments in the aggregate may be made in the sole discretion of
the Required Bank Lenders during such default. In addition to other conditions,
Superpriority Advances by certain of the 2006 Lenders (“Noteholder Superpriority
Advances”)

              Page 2   October, 2006

 



--------------------------------------------------------------------------------



 



Confidential Discussion Term Sheet   ProQuest Company

      will not be made if the Noteholder Agent receives written notice of
default under the Waiver from any Creditor at least one business day prior to
the date such Noteholder Superpriority Advances are to be made and such default
has not been waived in writing by the Required Creditor Group, provided that
Noteholder Superpriority Advances not to exceed $5,000,000 of the amount of the
Noteholder Superpriority Commitments in the aggregate may be made in the sole
discretion of the 2006 Lenders holding a majority of the Noteholder
Superpriority Commitments during such default.     d)   The Company shall be
required to make a prepayment of the Superpriority Advances (and, if the
Superpriority Advances are paid in full, pro rata to the 2002 Notes, the 2005
Notes and the Existing Bank Advances), at the end of each week in an amount
equal to the excess, if any, of the aggregate amount of domestic cash and cash
equivalents of the Company and Guarantors in excess of $5,000,000. The increase
of such $5,000,000 amount to $25,000,000 at the end of November, 2006, shall be
in effect only until January 31, 2007, at which time it will return to
$5,000,000.

4. Fees. The Company shall pay the following fees:

  a)   A fee of 25 basis points payable on the closing date of the Waiver
Amendment to each Noteholder on the aggregate principal amount of its existing
Notes.     b)   A fee of 25 basis points payable on the closing date of the
Waiver Amendment to each Bank Lender on the aggregate principal amount of its
Existing Bank Advances.     c)   A fee of 50 basis points payable on the closing
date of the Waiver Amendment to each Bank Lender and each 2006 Lender on the
highest principal amount of its Superpriority Commitment at any time during the
Waiver Period.

5. Interest. The interest rates shall be modified as follows:

  a)   On January 1, 2007, the interest rates on the existing Notes and Existing
Bank Advances shall be permanently increased by 25 basis points.     b)   On
February 1, 2007, the interest rates on the existing Notes and Existing Bank
Advances shall be permanently increased by an additional 50 basis points     c)
  On March 1, 2007, the interest rates on the existing Notes and Existing Bank
Advances shall be permanently increased by an additional 100 basis points.    
d)   The initial interest rates on the Superpriority Advances shall be set at
LIBOR + 400 bps or prime + 250 bps.     e)   On February 1, 2007, the interest
rates on the Superpriority Advances shall be increased by 50 basis points.    
f)   On March 1, 2007, the interest rates on the Superpriority Advances shall be
increased by an additional 100 basis points.

              Page 3   October, 2006

 



--------------------------------------------------------------------------------



 



Confidential Discussion Term Sheet   ProQuest Company

6. Covenants.

  a)   Monthly EBITDA financial covenant will be amended to (i) account for the
variance in restatement costs (resulting in a reduction of the monthly EBITDA
covenants by approximately $7,000,000 each month) and (ii) exclude the effects
of the PBS Sale and any expenses associated therewith, and account for any cost
savings as a result of the PBS Sale.     b)   The Company has indicated its
intent to consider selling certain assets and to refinance the Creditors. The
Company will provide updates on the progress of any such sales and refinancings
and provide such other information regarding such sale in such form and at such
times as reasonably requested by the Bank Lenders or the Noteholders. The
proceeds of any such sale or refinancing shall be applied to the Superpriority
Advances (and shall permanently reduce the Superpriority Commitments by such
amount), the existing Notes and Existing Bank Advances and other obligations
owing to the Creditors in the order provided in the Intercreditor Agreement.    
c)   All of the sale proceeds related to the PBS Sale allocable to the Company’s
U.K. subsidiaries shall be repatriated (except for that portion set forth in
Section 1(e)(iv) above) and included in the Minimum Gross Proceeds.     d)   By
November 30, 2006, the Company shall deliver (i) audited 2005 financial
statements for PBS, and (ii) unaudited financial statements for the 2005 fiscal
year and the 2006 third fiscal quarter for the Company and all of its
subsidiaries. Failure to deliver any such statements by such date shall not be
an Event of Default but shall result in the automatic and permanent additional
pricing increase on the Existing Bank Advances and the existing Notes of 25 bps.
    e)   By January 15, 2007, the Company shall deliver its 2005 audited
financial statements certified by independent auditors of nationally recognized
standing (recognizing that such audit may not be “clean” and may include a going
concern statement from such auditors related to the terms of the Waiver, as
amended). Failure to obtain such audit by such date shall not be an Event of
Default but shall result in the automatic and permanent additional pricing
increase on all debt of 100 bps.     f)   By January 31, 2007, the Company shall
deliver written evidence reasonably acceptable to the Required Creditor Group
that it has agreed to the sale of certain assets, received commitments from a
reputable lending source or a combination thereof for the paydown/refinancing of
all remaining debt of the Creditors (including the Superpriority Advances),
which such agreements may contain customary closing conditions (but no due
diligence conditions), and indicate ready, willing and able counterparties to
provide sufficient net cash to the Company to retire all remaining debt of the
Creditors (including the Superpriority Advances) on or before March 15, 2007.
Failure to deliver such documents by such date shall not be an Event of Default
but shall result in the automatic and permanent additional pricing increase on
all debt of 200 bps.     g)   All obligations owing to the Creditors shall be
paid in full on March 15, 2007, and any extension of such payment date shall
require the written consent of all Creditors.

Each interest rate increase in this Section 6 and those in Section 5 is in
addition to each other such increase.
7. Events of Default. The following Events of Default shall be added:

  a)   The Company shall fail to close the PBS Sale on the terms described above
on or before December 31, 2006, which Event of Default may be waived with the
written consent of the

              Page 4   October, 2006

 



--------------------------------------------------------------------------------



 



Confidential Discussion Term Sheet   ProQuest Company

      Required Creditor Group, provided that any (i) extension of the
December 31, 2006 date for the closing of the PBS Sale and (ii) any reduction in
the Minimum Gross Proceeds applied to the debt of the Creditors shall require
the written consent of all Creditors.     b)   Payments in excess of $5,600,000
are made or required to made with respect to the UK pension obligations prior to
the sale of I&L, which Event of Default may be waived with the written consent
of the Required Creditor Group.     c)   Certain significant adverse events to
be determined with respect the Company’s securities litigation and other
litigation or its tax or pension liability shall occur, which Event of Default
may be waived with the written consent of the Required Creditor Group.

8. Conditions. The Waiver Amendment shall be effective upon the satisfaction of
the following conditions:

  a)   The signing of definitive purchase and sale agreements reasonably
satisfactory to the Creditors for the PBS sale.     b)   The Company shall have
provided such evidence and opinions with respect to the UK pension obligations
and the ability to repatriate funds to the U.S. in connection with the PBS Sale
as reasonably requested by the Bank Lenders or the Noteholders.     c)   The
Company shall have provided such updated information with respect to the status
of its 2005 audited financial statements as requested by the Bank Lenders or the
Noteholders.     d)   The Company shall have provided all other documents,
agreements and other due diligence materials requested by the Bank Lenders or
the Noteholders.     e)   The Company and each Guarantor shall have provided
such resolutions, certificates, opinions of counsel and other documents and
agreements in connection herewith as requested by the Bank Lenders or the
Noteholders.     f)   The Company shall have paid all fees required to paid as
of the closing of the Waiver Amendment, including without limitation all fees to
the Creditors and all attorney and advisor fees.     g)   The Company and each
Guarantor shall have released each of the Creditors (in their capacities as
creditors and as agent, as applicable), their employees, officers, directors,
agents and advisors from any and all claims arising prior to the effectiveness
of the Waiver Amendment in connection with or relating to the Creditor Loan
Agreements and entered into such other waivers as requested by the Bank Lenders
or the Noteholders.     h)   The satisfaction of such other conditions requested
by the Bank Lenders, the Administrative Agent, the Collateral Agent or the
Noteholders.

9. Waiver Reset. Notwithstanding anything herein to the contrary, if (i) the
Company fails to close the PBS Sale on the terms described above on or before
December 31, 2006, (ii) as of November 30, 2006, the Company has satisfied the
conditions required under the Waiver (prior to the Waiver Amendment) to extend
the Waiver Period to January 31, 2007, and (iii) the Company terminates the

              Page 5   October, 2006

 



--------------------------------------------------------------------------------



 



Confidential Discussion Term Sheet   ProQuest Company

Superpriority Facility described in Section 3 above prior to borrowing under
such facility, then (A) no Event of Default will occur as a result of such
failure, (B) the Waiver Period will terminate as of January 31, 2007, and
(C) the interest rate increases contemplated hereby will not take effect.
Except as otherwise provided herein, the Waiver shall remain in full force and
effect and all other material terms and conditions of the Waiver shall remain
substantially unchanged, provided that additional modifications of certain other
terms to be determined by the Company and the Creditors may be included in the
Waiver Amendment.
*     *     *     *
This Term Sheet is confidential and, except for disclosure in connection with
this transaction to your board of directors, officers and professional advisors
retained by you (each of whom shall be made aware of the confidentiality hereof
and agree thereto) or as may be required by law or court order, may not be
disclosed in whole or in part to any other person or entity. All capitalized
terms used herein that are not otherwise defined herein have the meanings given
to such terms in the Waiver.

              Page 6   October, 2006

 